Order entered October 15, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00615-CV

    MARK SCHWARTZ, NEWCASTLE MANAGEMENT, L.P., ET AL., Appellants

                                               V.

                                STEVEN J. PULLY, Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-0064-H

                                           ORDER
       We GRANT appellee’s October 10, 2014 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than October 27, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE